Title: To Thomas Jefferson from William Branch Giles, 20 December 1795
From: Giles, William Branch
To: Jefferson, Thomas



Dear Sir
Philadelphia December 20th. 1795

In the accompanying Newspaper you will observe the answer of the House of Representatives, to the Presidents speech; and by comparing the original report of the Committee with the answer in its matured state, you will easily discern the opinions of the House in the alterations made. Perhaps the motives of the house for agreeing to the answer in its present shape may not be equally discernable. The opposers of the treaty embarrassed by the dexterity employed by the President in notifying the House of the existance of the treaty, without officially communicateing it; still more embarrassed by the cautious policy of its favorers in avoiding a complimentory stricture either upon the contents of the instrument, or the act of ratification; and most of all, embarrassed by the irresistable personal influence of the President; deemed it advisable in the answer to speak of that subject hypothetically; and thus to neutralyse the treaty question as much as possible. For whilst they were determined not to submit to any implication in favor of the treaty, they could not venture at a bold declaration against it by way of answer. It was concluded that the declaration of the sense of the house upon the treaty should be a distinct, solemn and independant act; and for that purpose the subject ought to be taken up in a committee of the whole upon the state of the union, upon some general proposition which might seem best calculated to unite all its real opposers—a resolution for instance to the following effect, That the treaty &c. &c. is not calculated to promote the interest or the happiness of the U.S. This course of proceeding is attended with its conveniences and inconveniencies. On the one hand, a general declaration of this nature, would cement the opposition, almost as much as a negative vote against an approbatory remark would have done; because no room is afforded for flying off on account of form; whereas it was impossible to state in the answer any declaration against the treaty, without hazzarding objections to its form, as well as mingling personal sensations towards the president, with the merits of the question; and thus subject the proposition to an intire failure. On the other hand, every day of age, is a day of strength to the Treaty: not on  account of the daily discovery of intrinsic merit; but on account of the astonishing exertions and artifices employed to give it efficacy. Pitt’s system of alarm seems to be most servily copyed by the administration, and its partizans. Foreign war—Internal disorganization—‘nefarious and detestable conspiracies’—French influence—Disunion of states—Bribery &c. &c. have been sounded in the public ear, until the public mind seems to be distracted. If this be not the reign of terror, it is at least, the reign of alarm, and its effect hitherto has exceeded all rational calculation: but it is hoped that these terrific spectres will vanish into thin air in the course of the present Session of Congress. If a proposition of the nature before described could be carried by a respectable majority, I am of opinion that any direction may afterwards be given to the opposition, which would be deemed most effectual to prevent the execution of the treaty. This would probably consist either of resolutions containing the reasons of the declaration and a refusal to furnish the means for effectuateing the treaty, or in an address to the president to the same effect.
It was once hoped that Dayton would be the mover of the proposition, but it is now feared that he will not. He is unequivocal in his detestation of the treaty, but doubts have arisen as to the manner of acting upon it. A distinction founded upon the President’s Speech, between the real knowledge, and the official knowledge of the House, and a thousand other absurdities are conjured up to perplex the mind and unfit it for action; so that in the midst of the confusion it is impossible to form any probable conjecture as to the majority or the ultimate course which will be pursued by the house. The treaty is not arrived as was suggested, and it is beleived that the President does not wish its arrival until after the riseing of Congress.
The Alarmists have commenced a most violent and unmerciful attack upon Mr. Randolph’s vindication, and no doubt will keep it up, but no estimate can yet be formed of its effect upon the public mind. Be pleased to present my most respectful regards to the Ladies of Monticello and beleive me to be your affectionate friend &c.

Wm B. Giles

